Citation Nr: 1638173	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether an overpayment of VA disability compensation in the amount of $9,601.40, based on removal of former spouse H. M. as a dependent, is valid. 

2.  Entitlement to waiver of recovery of an overpayment debt of VA disability compensation in the amount of $9,601.40.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran has served on active duty in the U.S. Army from July 1987 to September 1992, and she received decorations including the Army Achievement Medal, Good Conduct Medal, NCO Professional Development Ribbon, Army Service Ribbon, the Marksmanship Badge Rifle, M-16, and the National Defense Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination issued by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota and from an April 2014 Decision on Waiver of Indebtedness issued by a VA Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the March 2012 Board hearing presided over by the undersigned Veterans Law Judge.  

In March 2014, the Board remanded the issue pertaining to whether the overpayment of VA disability compensation was valid in order to afford the Veteran an audit of benefits.  This issue has been returned to the Board for further appellate proceedings. 

In March 2014, the Board also referred the issue pertaining to entitlement to a waiver of recovery of the overpayment of VA disability compensation to the AOJ for adjudication.  The issue regarding waiver of recovery of this debt was adjudicated in a March 2014 Decision on Waiver of Indebtedness, and notice of this determination was provided to the Veteran in April 2014.  Then, before the Veteran submitted a notice of disagreement, the AOJ issued a May 2014 supplemental statement of the case (SSOC) which included the issue pertaining to waiver of recovery of the debt and notified the Veteran that this SSOC is not a decision on any new issue and that the issues listed therein will be returned to the Board for further appellate proceedings.  Thus, although a substantive appeal was not submitted, VA has taken actions that have led the Veteran to believe that the issue of entitlement to a waiver of recovery of the debt is on appeal.  The Board also notes that the Veteran has submitted statements, such as her August 2015 faxed statements, that, when broadly construed, essentially demonstrate an intent to appeal the denial of waiver of the debt.  For these reasons, this issue is before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

In March 2014, the Board also remanded the issue of (a) entitlement to an earlier effective date for additional compensable payable for D. J., a dependent spouse, and B. J., a dependent child, and (b) entitlement to additional compensation for A. J. and C. J., both claimed as dependent children, for the AOJ to issue a statement of the case addressing these issues.  The AOJ issued a statement of the case April 2015, but because the Veteran submitted her substantive appeal by fax in August 2015, the Veteran did not timely perfect these appeals.  See 38 C.F.R. §§ 19.32, 20.302 (the substantive appeal must be filed within 60 days of the date that the statement of the case is mailed or within the one-year appeal period from the date of notification of the rating decision in order to be considered timely; the AOJ may close the appeal without notice to the appellant for failure to timely respond to the statement of the case).  The AOJ determined that the Veteran's substantive appeal was not timely filed, and the AOJ notified her of this determination in an August 2015 letter.  To this date, the Veteran has not submitted a statement showing that she disagrees with this determination.  See generally 38 C.F.R. § 19.34 (providing that the determination as to whether a substantive appeal is timely filed is an appealable issue).  For these reasons, these two aforementioned issues are not on appeal and are not before the Board at this time. 


FINDINGS OF FACT

1.  For the period effective from February 1, 2002 until July 30, 2010, VA paid the Veteran VA disability benefits on a monthly basis in the total amount of $133,331.29, and these monthly payments were calculated based on a finding that the Veteran had one dependent spouse, H. M., and two dependent children during this period; however, the Veteran and H. M. divorced in January 2002, and the Veteran was not entitled to the additional benefits provided for H. M.; therefore, the Veteran was entitled to a total amount of monthly disability benefits of $123,729.89, and the Veteran was overpaid in the amount of $9,601.40.  

2.  The evidence shows that the Veteran had been recurrently notified as to the requirement to promptly notify a RO regarding any changes to the status of her dependents, the Veteran had notice that failure to promptly notify an RO as to the same would result in an overpayment, and the Veteran had actual knowledge that her receipt of monthly payments after her divorce from H. M. were erroneous; but, the Veteran failed to promptly notify an RO as to her divorce with H. M.; therefore, VA's monthly payments of disability compensation at the additional rate provided for a dependent spouse H. M. was not a result of sole VA administrative error.

3.  There is no evidence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt. 

4.  The Veteran was at fault in the creation of the overpayment of VA disability benefits in that she failed to properly and promptly inform an RO as to the removal of her former spouse H. M. as a dependent; VA was at fault in the creation of the debt to the extent that there was a delay in adjusting the Veteran's disability compensation after VA's receipt of notice as to the removal of her former spouse H. M. as a dependent.  

5.  VA's failure to insist upon its right to repayment would result in unjust enrichment of the Veteran.

6.  VA's collection of the debt has not caused the Veteran undue hardship, in that she was not deprived of a sufficient amount of monthly income to afford basic necessities. 

7.  The Veteran's fault in the creation of the debt and the Veteran's unjust enrichment outweigh VA's fault in the creation of the debt, and collection of the debt therefore does not go against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of VA disability compensation in the amount of $9,601.40, based on removal of former spouse H. M. as a dependent, is valid.  38 U.S.C.A. §§ 1115, 1135, 5112 (West 2015); 38 C.F.R. §§ 3.204, 3.213, 3.217, 3.500(b), 3.660 (2015). 

2.  The criteria for entitlement to waiver of recovery of an overpayment debt of VA disability compensation in the amount of $9,601.40, based on removal of former spouse H. M. as a dependent, have not been met.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2014, the Board remanded the issue of whether an overpayment of VA disability compensation in the amount of $9,601.40 is valid so as to afford the Veteran an audit of her VA benefits.  Such an audit was accomplished in April 2014, and notice of the audit results was provided to the Veteran by letter in April 2014.  The issue was readjudicated in an April 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The duties to notify and assist are inapplicable to matters of pure statutory interpretation such the issue pertaining to the validity of the debt itself in this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The duties to notify and assist also do not apply to the issue pertaining to waiver of the debt.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).  

The Veteran contends that an overpayment of VA disability compensation in the amount of $9,601.40, based on removal of former spouse H. M. as a dependent, was not properly created (and thus is invalid) because she provided notice to VA in 2006 regarding her January 2002 divorce from H. M. and because VA action did not take timely action to adjust her disability benefits accordingly.  Thus, the Veteran essentially contends that the overpayment was created due to sole VA administrative error.  The Veteran has not argued that she was entitled to receive additional benefits for having a dependent spouse H. M. after her divorce.   

The Veteran also contends that entitlement to waiver of this debt is warranted.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).

Validity of the Overpayment

For a determination that an overpayment was not properly created, and is therefore invalid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits. Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757  (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10)  (West 2015); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Applicable regulations pertaining to compensation benefits provide that it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  Thus, the recipient of VA benefits must notify VA when she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

Regarding the submission of information affecting entitlement to benefits, generally, VA may take action affecting entitlement to benefits based on oral or written information or statements provided to VA by a beneficiary or his or her fiduciary.  38 C.F.R. § 3.213 (2015).  Regarding a change of status affecting entitlement, for the purposes of establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  Such requirements include proof of dissolution of marriage along with the date (month and year) and place of the event.  38 C.F.R. § 3.204.  

Here, the record shows that the Veteran received multiple notifications from a VA RO that she must promptly report changes to the RO regarding any change in status of her dependents.  A June 1993 letter from a VA RO to the Veteran shows that the Veteran was notified that she had been granted service-connected disability compensation and that her monthly payment rate was calculated based upon her having a husband [H. M.] and two dependent children.  This letter stated that her monthly rate included an additional allowance for her husband and two children and notified the Veteran that if there is any change in the status of her dependents, she should notify the RO immediately.  The RO's address is featured prominently at the top of this letter.  This letter also explained that most changes would affect her monthly rate at the end of the month and prompt notification can prevent or reduce any overpayment.  In a December 1994 letter from a VA RO, the Veteran was again notified that she must tell the RO immediately if there is any change in the status of her dependents to prevent an overpayment, and this letter also featured the RO's address at the top of the letter.  

In a June 2001 letter from a VA RO, the Veteran was notified that she must verify the status of her dependents and requested that she complete a VA Form 21-0538 (Status of Dependents Questionnaire).  This letter states that if the number of her dependents has changed, her payments would be reduced accordingly.  In response, the Veteran completed and returned the form in July 2001, and this letter reflects that the Veteran was still married to H. M.  The record shows that the Veteran and H. M. divorced in January 2002.  

Then, in a July 2003 letter from a VA RO, the Veteran was again notified that her monthly payment rate was calculated based upon her having three dependents, her spouse and children.  This letter stated that her monthly rate included an additional amount for her husband and two children and notified the Veteran that if there is any change in the status of her dependents, she should notify the RO immediately.  The RO's address is featured prominently at the top of this letter.  The record shows that the Veteran married D. J. in April 2005.  

In a VA Inquiry Routing and Information System (IRIS) Inquiry dated in May 2009, the Veteran reported that on August 17, 2006 she notified VA as to the change in her dependents.  In this IRIS Inquiry, the Veteran stated "I had reported my divorce and remarriage, however, I have never received updated benefits.  I have copies of the forms, and I also have copies that were provided to the hospital and VA clinics.  All of these forms were mailed to the Nashville Office, and a copy was sent to Louisville, KY too."  The Veteran testified in the March 2012 Board hearing that she had moved and she was at the VA Somerset Outpatient Clinic on August 17, 2006, and a patient representative at that clinic helped her fill out the form.  

The record shows that after receipt of this May 2009 VA IRIS Inquiry, VA conducted further development as to the date of the Veteran's divorce from H. M.  Upon receipt of proof of dissolution of marriage to H. M. along with the date (month and year) and place of the event, VA removed H. M. from the award and processed the Veteran's award on July 27, 2010.  VA determined that because the Veteran was receiving additional compensation for being married to H. M. after her divorce from H. M. in January 2002, she was overpaid in the amount of $9,601.40.  

First, on review, the evidence shows that VA's overpayment to the Veteran was not a result of sole VA administrative error.  Here, the Veteran and H. M. divorced in January 2002 and therefore she was not legally entitled to additional benefits from that time based on H. M. being a dependent spouse.  The Veteran had been notified in multiple letters prior to her January 2002 divorce that she must promptly notify VA as to any change in her dependent's status, but the Veteran failed to promptly do so.  As a result, VA continued to pay the Veteran at the additional rate for a dependent spouse for years.  The Veteran's VA IRIS Inquiry dated in May 2009 and the Veteran's testimony in the March 2012 Board hearing reflects the Veteran's actual knowledge that her benefits should be updated based on changes in the status of a dependent.  The Veteran testified that in July 2005, after she married D. J. in April 2005, she told VA her new address in Kentucky and she began receiving documents that still listed her prior last name, and that was when she began trying to correct her dependents statuses.  See March 2012 Board hearing transcript at p. 8. 

The Board acknowledges that the Veteran testified in the March 2012 Board hearing that she notified the American Legion about her divorce within sixty days after her divorce.  See March 2012 Board hearing transcript at p. 7-8.  However, as discussed above, the Veteran received multiple notices from VA ROs, with the RO's addresses shown on the letters, and these notices stated that she must notify the VA RO as to changes in dependent status.  The Veteran demonstrated her knowledge of the requirement to submit notice of changes of dependent status to the VA RO when she verified the status of her dependents in a VA Form 21-0538 and she submitted this form to the VA RO in response to the VA RO's June 2001 letter.  

On review, the evidence shows that the Veteran had knowledge that her compensation award payments should be adjusted based on the change in status of her prior spouse H. M., and she was aware that the payment she continued to receive even after her divorce from H. M. were erroneous because they were based on an erroneous finding that she was still married to H. M.  Yet, pursuant to the Veteran's own reports that she notified VA as to her divorce to H. M. only after she married D. J. in April 2005, the Veteran failed to notify VA as to the change in H. M.'s dependency status for at least four years after her divorce from H. M.  Because the Veteran had knowledge of the erroneous award and her failure to promptly notify VA as to her January 2002 divorce contributed to VA's payment of the erroneous award, the creation of the overpayment was not a result of sole VA administrative error.  38 U.S.C.A. § 5112(b) (9), (10) (West 2015); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

Second, the evidence shows that the amount of debt of $9,601.40 is proper.  Under 38 U.S.C.A. § 1135, any Veteran entitled to compensation at the rates provided in section 1134 (rates of peacetime disability compensation), and whose disability is rated not less than 30 percent, shall be entitled to additional monthly compensation for dependents as provided in section 1115.  Under 38 U.S.C.A. § 1135, a Veteran who is rated totally disabled, as is the Veteran in this case, and who has a dependent spouse and one or more children, shall receive additional compensation in the monthly amount provided under this statute in effect each month.  For example, effective in June 2009, 38 U.S.C.A. § 1135 provides that this additional monthly amount is $259 plus $75 for each child in excess of one.  On the other hand, a Veteran who is rated totally disabled and who has  no spouse but one or more children shall receive additional compensation in lesser monthly amount.  For example, effective in June 2009, 38 U.S.C.A. § 1135 provides that this additional monthly amount is $101 plus $75 for each child in excess of one.  Under 38 U.S.C.A. § 5112, the effective date of a reduction or discontinuance of disability compensation, when by reason of divorce from a dependent of the payee, shall be the last day of the month in which such divorce occurs.  As noted above, the Veteran divorce H. M. in January 2002. 

As reflected in the April 2014 audit, the Veteran was overpaid for each month during the effective period from February 1, 2002 until July 30, 2010.  Thus, as shown in the April 2014 audit, during this period the Veteran was entitled to a total amount of $123,729.89 because H. M. was no longer her spouse and she had two children.  However, during this period, the Veteran was paid in the amount provided for still having a spouse and two children, in the total amount of $133,331.29.  Thus, the Veteran was overpaid in the amount equaling $133,331.29 minus $123,729.89, which is $9,601.40.  

For these reasons, and because the creation of the debt was not the result of sole administrative error, the creation of the overpayment debt of $9,601.40 was valid. 

The Board acknowledges the Veteran's contention in her September 2010 statement that because she married D. J. in April 2005 and gained additional stepchildren by way of this marriage, she was entitled to additional compensation for these new dependents starting in April 2005, and that therefore any overpayment that was created based on the removal of H. M. as a dependent spouse should be "offset" by her marriage to D. J.  However, this issue on appeal pertains to whether the overpayment of $ 9,601.40 was validly created based on the status of H. M. as a dependent.  As noted above in the introduction, the issues on appeal before the Board depend on the status of H. M. as a dependent spouse, and the status of D. J., B. J., A. J., or C. J. as dependents at any given time during this appeal period are not relevant.

Waiver of the Debt

The Veteran contends that waiver of the overpayment debt of VA disability compensation benefits in the amount of $9,601.40 is warranted.  In an August 2010 letter, the VA Debt Management Center (DMC) notified the Veteran that an overpayment in the amount of $9,601.40 had been created and that VA plans to withhold her disability compensation benefits until the amount she was overpaid is recouped starting in November 2010.  As explained in the April 2014 notice of audit of benefits, when VA added D. J. as the Veteran's dependent spouse, she was granted entitlement to a retroactive payment of $3,813.80.  VA applied this amount towards the Veteran's debt.  Thus, the Veteran's debt balance was $5,787.60, prior to VA's recoupment of the debt.  However, the Board notes that if collection of a debt is waived, any portion of debt previously collected by VA will be refunded.  38 C.F.R. § 1.967(a) (2015).  Therefore, the Board will consider whether waiver of the entire overpayment debt of $9,601.40 is warranted.  

First, there is a statutory bar to waiver of recovery of the overpayment when there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962 , 1.963(a), 1.965(b).  A Veteran's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).  Because the Veteran's debt was created due to her failure to properly notify VA regarding the change in H. M.'s dependent spouse status, and not due to an active misrepresentation of marriage to H. M., the Board finds that it was not the Veteran's intent to seek an unfair advantage.  Accordingly, there is no statutory bar to waiver of recovery of the overpayment.

Second, there is a bar to waiver of recovery of the overpayment when collection of the debt would violate the standard of "equity and good conscience."  38 C.F.R. § 1.965(a).  This standard is applied when the circumstances indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the Veteran and the Government.  In making this determination, consideration will be given to the following elements which are not intended to be all inclusive: (1) Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt; (2) Balancing of faults. Weighing of the fault of the debtor against that of VA; (3) Undue hardship. Whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor, and (6) Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

Here, there is no indication that withholding recovery of the debt would nullify the objective of the additional rate of VA disability compensation benefits for a dependent spouse or that the Veteran's reliance of an additional rate of VA disability compensation benefits for a dependent spouse resulted in relinquishment of a valuable right or incurrence of a legal obligation.  Thus, these elements do not apply.  The Board will now consider the applicable elements below. 

Regarding unjust enrichment, VA's failure to collect this debt would result in an unfair gain to the Veteran, in that she was receiving additional disability compensation benefits that was calculated based on marriage to H. M. during the time period on appeal in which she was divorced from H. M., and therefore she would not have received such additional rate of disability benefits had she promptly notified VA as to her divorce from H. M.  

Regarding the fault of the Veteran, the Board finds that the Veteran was at fault in the creation of the overpayment of VA disability benefits, in that she failed to promptly inform the VA RO as to the removal of her former spouse H. M. as a dependent.  As discussed above, prior to the creation of the overpayment debt, the VA recurrently provided notice to the Veteran that the amount of disability compensation that she receives is dependent on the status of her dependents, including her spouse.  Further, as discussed above, the Veteran has demonstrated actual knowledge that any change in dependent status would affect her compensation benefits.  Given that the Veteran had received multiple notice letters telling her that a failure to promptly notify VA as to changes in dependent status would result in the creation of an overpayment debt, and based on the Veteran's demonstrated actual knowledge that the change in dependent status of H. M. would affect her disability compensation rate, the Board finds that the Veteran is significantly at fault in the creation of this debt.  

The Board acknowledges the Veteran's contention that she notified VA about her divorce from H. M. and subsequent marriage to D. J. by submitting to the VA Medical Center (VAMC) in Somerset and two VA ROs a Form 21-686c on August 17, 2006.  Per the Veteran's testimony in the March 2012 Board hearing and in her May 2009 IRIS Inquiry, the Veteran reported that when she went to the Somerset VAMC for treatment, she was told by the patient representative at that VAMC that she should update VA as to the status of her dependents.  The Veteran reported that she filled out the Form 21-686c at the VAMC on August 17, 2006, and that she submitted a copy of this form to the VAMC and mailed copies of this form to the Nashville and Louisville ROs.  There is no indication in the record that a VA RO received this form in August 2006, and the copy of this form that the Veteran submitted has no VA date stamp.  Nevertheless, even if the VA RO had received this form in August 2006, this notice of change in the dependent status of H. M. was submitted over four years after the Veteran's divorce from H. M.  Thus, the Veteran did not promptly notify VA as to the removal of H. M. as her dependent spouse 

The Board acknowledges that the Veteran testified in the March 2012 Board hearing that the American Legion in Knoxville sent her paperwork every year to fill out and tell VA as to her marital status.  The Veteran essentially contends that she submitted this paperwork to the Nashville RO with a copy of her divorce the year of her divorce.  See March 2012 Board hearing transcript at p. 7-8.  However, there is no record of this notification in the claims file.  Further, this testimony is inconsistent with the Veteran's remaining statements of record.  For example, as discussed above, the Veteran testified in the March 2012 that she began to notify VA as to the changes in her dependent statuses in July 2005 at the earliest, or after she moved to Kentucky.  Further, in her May 2009 IRIS Inquiry, the Veteran reported that she notified VA regarding her divorce and remarriage on August 17, 2006; in her August 2010 IRIS Inquiry, the Veteran's reported that she has been trying to resolve her dependent issue since 2006; and, in an undated letter received after August 2010, the Veteran reported that she has been trying to get the Louisville RO to fix her dependents statuses since 2006.  Because the Veteran's testimony that she submitted VA paperwork to the VA RO in Nashville soon after her divorce in January 2002 is inconsistent with her remaining statements and because there is no indication in the claims file of such a notification, the Board finds that the Veteran's report that she notified the Nashville RO as to her divorce soon after her divorce is not credible and has no probative value.  

Regarding the fault of VA, VA was at fault in the creation of the debt to the extent that there was a delay in adjusting the Veteran's disability compensation after VA's receipt of notice as to the removal of her former spouse H. M. as a dependent.  Specifically, in multiple statements, including August 2010 IRIS Inquiries, the Veteran reports that she has tried to update her dependency information since August 2006, and, as discussed above, the Veteran's first IRIS Inquiry pertaining to her changes in dependents statuses was received in May 2009.  However, as noted in the April 2014 notice of audit of benefits, VA removed H. M. from the award and reprocessed the Veteran's award on July 27, 2010.  Thus, there was some delay on the part of VA to obtain the required information needed to verify the removal of H. M. from the Veteran's award.  See generally 38 C.F.R. § 3.204 (for the purposes of establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  Such requirements include proof of dissolution of marriage along with the date (month and year) and place of the event.).    

On the other hand, as discussed above, VA did provide multiple letters asking for prompt notification of changes to dependents' status, expressly notifying the Veteran as to the effect of changes in dependent status on her VA disability compensation, and providing the specific contact information and addresses for the ROs to which Veteran should provide notice of any dependency status changes.  Further, as noted above, the burden is on the individual in receipt of disability benefits to notify VA of any changes in the status of dependents as soon as she has knowledge of such changes.  38 C.F.R. § 3.660(a).  Accordingly, VA's fault in the creation of the debt is minimal.  Thus, on balancing of faults, the Veteran's fault in this case outweighs VA's.  

Regarding undue hardship, the Board finds that VA's collection of the debt has not 
deprived the Veteran of sufficient monthly income to afford basic necessities.  As noted above, the VA began withholding the Veteran's compensation benefits in November 2010 to collect on the Veteran's debt.  The Veteran's September 2010 Form 5655 shows that the Veteran reported that her total monthly expenses are $3,325 ($1000 for rent/ mortgage; $500 for food; $350 for utilities and heat; $25.00 for school lunches; $350 for auto/ gas/ taxes; and $1100 for other debts such as student loans, car loan, and healthcare debts).  On the other hand, the Veteran reported that her gross monthly salary is $4,000 and that she has $2,000 in bank savings.  The Veteran also noted that her husband would begin drawing disability benefits from the Social Security Administration (SSA) at a future time.  Overall, during the period that VA was recouping her debt, the total monthly income the Veteran was receiving exceeded her average monthly expenses for basic necessities such as rent/ mortgage payment, food, utilities and heat, school lunches, auto/gas/ taxes, and other necessary debts such as education loan and car loan payments.  Further, the Veteran maintained bank savings.  Thus, the Board finds that VA's collection of the debt has not caused the Veteran undue hardship, in that she was not deprived of a sufficient amount of monthly income to afford basic necessities.  

On weighing the above elements, the Board finds that the Veteran's fault in the creation of the debt, in conjunction with the Veteran's unjust enrichment and the Veteran's lack of undue hardship resulting from  VA's recovery of the debt, outweigh VA's fault in the creation of the debt, and collection of the debt therefore does not go against the principles of equity and good conscience.  Accordingly, entitlement to a waiver of the overpayment debt of VA disability compensation benefits in the amount of $9,601.40 is not warranted.  


	(CONTINUED ON NEXT PAGE)






ORDER

The overpayment of VA disability compensation in the amount of $9,601.40, based on removal of former spouse H. M. as a dependent, is valid. 

Entitlement to waiver of recovery of an overpayment debt of VA disability compensation in the amount of $9,601.40, is denied. 



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


